Title: James Barbour to Dolley Madison, 13 October 1821
From: Barbour, James
To: Madison, Dolley


                
                    Barboursville Octr. 13. 21
                
                James Barbour presents his respects to Mrs. Madison with a view to express his regret at the indisposition of Mr Madison and to enquire how he

does. JB would have been to have visited Mr Madison but from an apprehension that company is but ill adapted to a sick man. Should Dr. Watkins be at Mr M’s if proper he would confer a favor by immediately visiting Mrs. Barbour who has been indisposed for a few days. And which will not yield to the remedies she has applied.
            